                Case 2:20-cv-02309-TLN-KJN Document 10 Filed 07/29/21 Page 1 of 3



                                            United States District Court
                                            Eastern District of California




KUIANA TAYLOR,
                                                              Case Number: 2:20-cv-02309-TLN-KJN
 Plaintiff(s)

 V.
                                                              APPLICATION FOR PRO HAC VICE
HUNT AND HENRIQUES, INC.,                                     AND PROPOSED ORDER

 Defendant(s)

Pursuant to Local Rule 180(b)(2) of the United States District Court for the Eastern District of California,
Mohammed O. Badwan                                       hereby applies for permission to appear and participate as
counsel in the above entitled action on behalf of the following party or parties:
Kuiana Taylor

On         11/05/2009              (date), I was admitted to practice and presently in good standing in the
                 Illinois State Bar                      (court). A certificate of good standing from that court is
submitted in conjunction with this application. I have not been disbarred or formally censured by a court of
record or by a state bar association; and there are not disciplinary proceedings against me.


   I have / ✔ I have not concurrently or within the year preceding this application made a pro hac vice
application to this court. (If you have made a pro hac vice application to this court within the last year, list
the name and case number of each matter in which an application was made, the date of application and
whether granted or denied.)




Date:       07/27/2021                             Signature of Applicant: /s/ Mohammed O. Badwan



        U.S. District Court – Pro Hac Vice Application                                                   Page 1
        Revised July 6, 2021
                Case 2:20-cv-02309-TLN-KJN Document 10 Filed 07/29/21 Page 2 of 3

Pro Hac Vice Attorney

Applicant's Name:                 Mohammed O. Badwan
Law Firm Name:                    Sulaiman Law Group, Ltd.
Address:                          2500 S. Highland Avenue
                                  Suite 200
City:                             Lombard                        State:           IL    Zip:   60148
Phone Number w/Area Code:          (630) 575-8180
City and State of Residence: Orland Park, IL
Primary E-mail Address:            mbadwan@sulaimanlaw.com
Secondary E-mail Address:          autodocket@sulaimanlaw.com


I hereby designate the following member of the Bar of this Court who is registered for ECF with whom the
Court and opposing counsel may readily communicate regarding the conduct of the case and upon whom
electronic notice shall also be served via the Court’s ECF system:

Local Counsel's Name:             Nicholas M. Wajda
Law Firm Name:                    Wajda Law Group, APC
Address:                          6167 Bristol Parkway
                                  Suite 200
City:                             Culver City                    State:      CA        Zip:      90230
Phone Number w/Area Code:          (310) 997-0471                         Bar #        259178



                                                         ORDER
The Pro Hac Vice Application is APPROVED. The Pro Hac Vice Attorney is DIRECTED to request
filing access through PACER.




               Dated: 07/27/21
                                                            JUDGE, U.S. DISTRICT COURT



        U.S. District Court – Pro Hac Vice Application                                                 Page 2
        Revised July 6, 2021
Case 2:20-cv-02309-TLN-KJN Document 10 Filed 07/29/21 Page 3 of 3
